                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA

         ELIZABETH SINES ET AL.,                     :   Case No. 3:17-CV-72
                                                     :
                        Plaintiffs,                  :   (Judge MOON)
                                                     :
                v.                                   :
                                                     :
         JASON KESSLER ET AL.,                       :   RESPONSE TO ORDER
                                                     :   TO SHOW CAUSE
                        Defendants.                  :
                                                     :
                                                     :



                Defendant Vanguard America was made aware, on March 20, 2019, of the Court’s

         Order to Show Cause and what it means. No information demonstrating compliance with

         Court orders or allowing an alternate response to the Show Cause order has been received.

         Therefore, no substantive response can be made at this time. The declaration of Mr. Kolenich

         is attached and incorporated herein.


                                                            Respectfully Submitted,


                                                            s/ James E. Kolenich PHV
                                                            __________________________
                                                            James E. Kolenich (OH 77084)
                                                            KOLENICH LAW OFFICE
                                                            9435 Waterstone Blvd. #140
                                                            Cincinnati, OH 45249
                                                            (513) 444-2150
                                                            (513) 297-6065 (fax)
                                                            JEK318@gmail.com

                                                            s/ Elmer Woodard __________
                                                            ELMER WOODARD (VSB 27734)
                                                            5661 US Hwy 29
                                                            Blairs, Va. 24527
                                                            (434) 878-3422



                                            1 04/03/19 Page 1 of 3 Pageid#: 4366
Case 3:17-cv-00072-NKM-JCH Document 458 Filed
                                                            isuecrooks@comcast.net
                                                            Trial Attorney for Defendant




                                       CERTIFICATE OF SERVICE

                A true copy of the foregoing was served via the Court’s CM/ECF system on April 3,
         2019 as listed below:

         All parties of record


         I further certify that on April 3, 2019, I also served the following non-ECF participants,
         via U.S. mail, First Class and postage prepaid, addressed as follows:

         Loyal White Knights of the Ku Klux Klan a/k/a : Loyal White Knights Church of the
         Invisible Empire, Inc.
         c/o Chris and Amanda Barker 2634 U.S. HWY 158 E
         Yanceyville, NC 27379

         Moonbase Holdings, LLC c/o Andrew Anglin
         P.O. Box 208 Worthington, OH 43085

         Andrew Anglin
         P.O. Box 208 Worthington, OH 43085

         East Coast Knights of the Ku Klux Klan a/k/a East Coast Knights of the
         True Invisible Empire 26 South Pine St.
         Red Lion, PA 17356

         Fraternal Order of the Alt-Knights c/o Kyle Chapman
         52 Lycett Circle Daly City, CA 94015

         Augustus Sol Invictus 9823 4th Avenue
         Orlando, FL 32824

         I further certify that on April 3, 2019, I also served the following non-ECF participants,
         via electronic mail, as follows:

         Elliot Kline eli.f.mosley@gmail.com

         Matthew Heimbach matthew.w.heimbach@gmail.com

         Vanguard America via e-mail at REDACTED



                                            2 04/03/19 Page 2 of 3 Pageid#: 4367
Case 3:17-cv-00072-NKM-JCH Document 458 Filed
                                                 s/ James E. Kolenich PHV

                                                 ______________________
                                                 James E. Kolenich (OH #77084)




                                            3 04/03/19 Page 3 of 3 Pageid#: 4368
Case 3:17-cv-00072-NKM-JCH Document 458 Filed
